The Assistant Attorney-General moves to dismiss the appeal because the recognizance is insufficient in that it does not state the amount of the punishment assessed against appellant. An inspection of the recognizance found in the record before this court sustains the motion of the Assistant Attorney-General and it shows on its face that the amount of the punishment assessed is not inserted in the recognizance. This is necessary under the statute as it now stands. See also May v. State, 40 Tex. Crim. 196.
The motion of the Assistant Attorney-General is sustained and the appeal is dismissed.
Dismissed.